Ease 2:24-ey-06933-RIJE Becument 24 Filed 06/24/24 Page + ef 2

IN THE UNITED STATES DISTIRCT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

VICTOR J. FREDERICKS, on behalf of himself

and all similarly situated individuals,
Civil Action No.: 2:21-cv-00533

Plaintiff,
Honorable Robert J. Colville

Vv.

BLACK KNIGHT SECURITY, INC., and
GENERAL INFORMATION SOLUTIONS, LLC,

CLASS ACTION
Defendants.

 

 

STIPULATION TO ARBITRATE AND DISMISS CLAIMS
AGAINST BLACK KNIGHT SECURITY

Pursuant to Fed. R. Civ. P. 41(a)(1)(A)Gi), Plaintiff Victor J. Fredericks (“Fredericks”’) and
Defendant Black Knight Security, Inc. (“Black Knight Security”), by and through their
undersigned counsel, hereby submit this Stipulation to Arbitrate and Dismiss Claims against Black
Knight Security, and in support thereof, state the following:

1. Fredericks and Black Knight Security are parties to an agreement to arbitrate that
would cover the claims Fredericks has asserted against Black Knight Security.

2. Fredericks and Black Knight Security have agreed to dismiss the claims that
Fredricks asserted against Black Knight Security in the instant Complaint, without prejudice.

3. This stipulation of dismissal has been signed by all parties that have made an
appearance in this case, including the other defendant named by Fredericks, General Information
Solutions, LLC.

Fredericks and Black Knight Security therefore respectfully request that (a) this Court

order that the claims asserted against Black Knight Security be submitted to arbitration pursuant
Ease 2:24-6y-80533-RIE Bacument Ze Filed 06/25/34 Page 2 of 2

to Fredericks’ and Black Knight Security’s arbitration agreement, and (b) that those claims be

dismissed without prejudice.

SO STIPULATED.

DATED this 23" day of June, 2021

/s/ Leonard A. Bennett

 

Leonard A. Bennett
Craig C. Marchiando

Consumer Litigation Associates, P.C.

763 J. Clyde Morris Blvd., Suite 1-A
Newport News, VA 23601

len@clalegal.com
craig@clalegal.com

Angeli Murthy

Morgan & Morgan, P.A.
8151 Peters Road, 4 Floor
Plantation, Florida 33324
amurthy@forthepeople.com

Marc R. Edelman

Morgan & Morgan, P.A.

201 N. Franklin Street, Suite 700
Tampa, FL 33602
medelman@forthepeople.com

 

Counsel for Plaintiff

      

fi 2g
Fe eal oe

UNITED STATES DISTRICT JUDGE

DATED this 23" day of June, 2021

/s/ Marla N. Presley

Marla N. Presley, PA I.D. No. 91020
Jackson Lewis, P.C.

1001 Liberty Avenue, Suite 1000
Pittsburgh, PA 15222

Telephone: (412) 232-0404
Facsimile: (412) 232-3441
marla.presley@jacksonlewis.com

 

Kevin D. Holden, VA Bar No. 30840
Jackson Lewis, P.C.

701 East Byrd Street, 17th Floor
Richmond, Virginia 23219
Telephone: (804) 212-2888
Facsimile: (804) 649-0403
Kevin.Holden@JacksonLewis.com

Counsel for Black Knight Security

/s/ Cindy D. Hanson

Michael G. Connelly

Troutman Pepper Hamilton Sanders LLP
Union Trust Building

501 Grant Street, Suite 300

Pittsburgh, PA 15219
Michael.connelly@troutman.com

 

Cindy D. Hanson

Troutman Pepper Hamilton Sanders LLP
600 Peachtree Street, NE, Suite 3000
Atlanta, GA 30308

Telephone: 404-885-3830
cindy.hanson@troutmansanders.com

 

Counsel for General Information Solutions, LLC
